Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been fully considered but are moot in view of the new grounds of rejections.
Applicant's arguments filed 6/14/2021 have been fully considered but they are not persuasive. The Applicant argues that Chung et al. (U.S. 2017/0165048) does not teach an apparatus configured to have a certain rigidity to achieve mechanical restructuring of the blood vessel upon insertion of the apparatus into the blood vessel to reduce blood vessel pulsation. The Examiner respectfully disagrees. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). The limitation that the apparatus be configured to have a certain rigidity to achieve mechanical restructuring of the blood vessel upon insertion of the apparatus into the blood vessel to reduce blood vessel pulsation does not define any structural limitations. The apparatus of Chung et al. is configured to change the course of a blood vessel (paragraph 0002), and therefore would have a certain rigidity necessary to change said course. This changing of the course of the blood vessel would also be interpreted as mechanical restructuring of the blood vessel. Were the apparatus of Chung et al. applied to the intended use described in claim 1, it would be capable of reducing blood vessel pulsation upon insertion of the .
Additionally, the Applicant argues that Chung et al. does not teach the step of withdrawing the microcatheter from the site of vascular nerve compression to deploy the apparatus as this step is not explicitly outlined and as Chung teaches that any method of using the apparatus may be used (paragraph 0128). The Applicant further argues that the device may be pushed from the microcatheter to deploy it rather than the microcatheter being withdrawn. The Examiner respectfully disagrees. While Chung et al. states that any method may be used, Chung et al. also teaches the method of loading a compressed apparatus into a microcatheter. Further, while the apparatus may be pushed from the microcatheter to deploy the apparatus, this would result in the relative position of the microcatheter to the apparatus being a withdrawn position, and therefore the microcatheter would still be withdrawn. Finally, one of ordinary skill in the art would recognize that the apparatus is not intended to function with the microcatheter present in the blood vessel during the entire use of the apparatus. The microcatheter would be withdrawn from the site of vascular nerve compression as it must be withdrawn from the patient. This step is necessary in the deployment process of the apparatus and therefore must be done to deploy the apparatus.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The term “certain” in line 8 renders the claims indefinite since it’s a relative term that is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term certain does not sufficiently clarify the meets and bounds to define a mechanical property of rigidity.
Claims 2 and 4-18 are rejected as dependent from a rejected claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-8, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (U.S. 2017/0165048) in view of Allen (U.S. 2004/0260384) and Florescu (U.S. 10,433,847).
Regarding claim 1, Chung et al. discloses an apparatus configured to change a geometry of a blood vessel in contact with a nerve comprising: a body portion (400, Fig. 17) having a proximal end and a distal end; said body (400) portion being sized and shaped to change the geometry of the blood vessel upon insertion of the apparatus into the blood vessel to no longer contact the nerve (paragraph 0136).
Additionally, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). As discussed in above in the Response to Arguments, the limitation that the apparatus be configured to have a certain rigidity to achieve mechanical restructuring of the blood vessel upon insertion of the apparatus into the blood vessel to reduce blood vessel pulsation does not include any structural limitations and the apparatus of Chung et al. is capable of performing this intended use. Therefore, the apparatus of Chung et al. meets this limitation.
Chung et al. does not disclose that the apparatus comprises one or more marker elements disposed on said body portion (400). Allen discloses a neurovascular device analogous to that of Chung et al. Allen discloses that the body portion of the device can comprise one or more markers in order to determine the location of the device using imaging and to facilitate implantation of the device (paragraph 0070). It would have been obvious to one skilled in the art at the time of filing to have modified the device of Chung et al. with the teachings of Allen by including one or more marker elements disposed on said body portion in order to determine the location of the device using imaging and to facilitate implantation of the device. This would result in the device of Chung et al. wherein the body portion of the device can comprise one or more markers.
Neither Chung et al. nor Allen disclose that said body portion comprises at least two wires wrapped about one another to form a braided wire. Florescu discloses a device for supporting and maintaining the position of a blood vessel analogous to that of Chung et al. Florescu teaches that the body portion of such a device may comprise a single filament (Fig. 2a) as in the disclosure of Chung et al., or may comprise four wires wrapped around one another to form a braided wire (Fig. 8b). Florescu teaches that in the braided embodiment, the characteristics including strength of the body portion (12) is provided by the aggregate properties of the individual wires (col. 15, line 67 – col. 16, line 4). This indicates that, as additional wires are included in the body portion, the strength of the body portion which is the aggregate of the strength of each wire would increase. It would have been obvious to one skilled in the art at the time of filing to have modified the apparatus of Chung et al. in view of Allen with the teachings of Florescu by structuring the body portion to include four wires wrapped around one another to form a braided wire in order to increase the strength of the body portion.
Regarding claim 2, the present combined citation discloses the apparatus of claim 1. Additionally, Chung et al. discloses an apparatus further comprising an anchor element (110 and 120) disposed on the said proximal end and said distal end (Fig. 17).
Regarding claim 4, the present combined citation discloses the apparatus of claim 1. Chung et al. does not disclose that said apparatus is constructed of a biocompatible polymer. Allen discloses a neurovascular device analogous to that of Chung et al. Allen discloses that this device may be made of a biocompatible polymer as such a material would meet the requirements for bending strain needed for the device (paragraph 36). It would have been obvious to one skilled in the art at the time of filing to have modified the device of Chung et al. in view of Allen and Florescu further in view of Allen by constructing the device from a biocompatible polymer in order to meet the requirements bending strain needed by the device.
Regarding claim 5, the present combined citation discloses the apparatus of claim 1. Additionally, Chung et al. discloses that said apparatus is constructed of a biocompatible metal selected from the group consisting of Nitinol and stainless steel (paragraph 0078).
Regarding claim 6, the present combined citation discloses the apparatus of claim 2. Additionally, Chung et al. discloses that the apparatus, including the anchor element (110 and 120), may be constructed from a shape-memory alloy (paragraph 0130), which is a self-expanding material.
Regarding claim 7, the present combined citation discloses the apparatus of claim 2. Additionally, Chung et al. discloses that said anchor element (110 and 120) includes an open end (Fig. 17).
Regarding claim 8, the present combined citation discloses the apparatus of claim 2. Additionally, Chung et al. discloses that said anchor element (110 and 120) is disposed on each of said proximal end and said distal end (Fig. 17).
Regarding claim 18, the present combined citation discloses the apparatus of claim 1. Chung et al. does not explicitly disclose that the body portion is configured to have a rigidity of about 0.5 N/mm bending moment, however Chung et al. does disclose that the body portion is able to change the course of a vessel (paragraph 0040), and therefore must have a rigidity sufficient enough to do so. 
Additionally, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). The limitation that the body portion be configured to have a rigidity of about 0.5 N/mm bending moment is a limitation drawn to the intended use of the apparatus, as bending moment is a reaction of the apparatus when exposed to outside forces during the use thereof. The limitation that the body portion be configured to have a rigidity of about 0.5 N/mm bending moment does not further define the structure of the apparatus, but only specifies how the body portion is intended to interface with the environment around it. As the body portion of the apparatus of Chung et al. is capable of performing the intended use of changing the geometry of a blood vessel, it would have sufficient rigidity to do so and therefore meets the limitations of the claim.
Furthermore, the body portion of Chung et al. may be constructed from a biocompatible polymer, a biocompatible metal such as Nitinol or stainless steel, or a shape-memory alloy as discussed in the above 35 U.S.C. rejections of claims 4-6, which are the materials of the invention of the instant application. As the materials are the same, the body portion of Chung et al. constructed of these materials is fully capable of performing the intended use of having the required rigidity of about 0.5 N/mm bending moment.
 
Claims 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (U.S. 2017/0165048) in view of Allen (U.S. 2004/0260384) and Florescu (U.S. 10,433,847) and further in view of Hebert et al. (U.S. 9,999,413).
Regarding claim 9, Chung et al. discloses a method for treating vascular nerve compression comprising: positioning a microcatheter (paragraph 0127) within a blood vessel at a site of the vascular nerve compression (paragraph 0126); and inserting an apparatus which, according to the combined citation of Chung et al. in view of Allen and Florescu, is the apparatus of claim 1, into the microcatheter (paragraphs 0126-0127); positioning the apparatus at the site of the vascular nerve compression (paragraph 0126); withdrawing the microcatheter from the site of vascular nerve compression to deploy the apparatus, as the apparatus is expanded when positioned in the vessel and can only be positioned in the microcatheter when compressed (paragraphs 0126-0127 teach that the device is compressed then inserted into the microcatheter), indicating that the microcatheter must be withdrawn in order to expand and deploy the apparatus; and repositioning the blood vessel using the apparatus to no longer contact a nerve and reduce the vascular nerve compression (paragraph 0139).
Chung et al. does not disclose that a guidewire is used to position the microcatheter within the blood vessel or that the guidewire is withdrawn from the microcatheter. Hebert et al. discloses a neurovascular device which is delivered via microcatheter analogous to that of Chung et al. Hebert discloses that the microcatheter is placed at the delivery site using a guidewire, which is then removed so that the neurovascular device may be inserted (col. 27, lines 6-11). The guidewire assists in guiding the microcatheter to the delivery site (col. 30, lines 33-39). It would have been obvious to one skilled in the art at the time of filing to have modified the device of Chung et al. in view of Allen and Florescu with the teachings of Hebert et al. by using a guidewire to position the microcatheter within the blood vessel and withdrawing the guidewire from the microcatheter in order to guide the microcatheter to the delivery site.
Regarding claim 10, the present combined citation discloses the method of claim 9. Additionally, Chung et al. discloses that the apparatus includes a body portion (400) having a proximal end and a distal end; and an anchor element (110 and 120) disposed on each of said proximal end and said distal end of said body portion (400; Fig. 17), wherein said anchor element (110 and 120) is configured to secure the apparatus within the blood vessel after the insertion of the apparatus (paragraph 0074).
Regarding claim 11, the present combined citation discloses the apparatus of claim 10. Additionally, Chung et al. discloses that the apparatus, including the anchor element (110 and 120), may be constructed from a shape-memory alloy (paragraph 0130), which is a self-expanding material.
Regarding claim 12, the present combined citation discloses the apparatus of claim 9. Neither Chung et al. nor the present combined citation specifically disclose that the apparatus further comprises at least one marker element disposed on said anchor element. Allen however, which discloses a neurovascular device analogous to that of Chung et al., teaches that markers may be attached to the device at one or more locations in order to in order to determine the location of the device using imaging and to facilitate implantation of the device (paragraph 0070). There is a limited number of locations on the device where the markers may be placed, including the center of the device, one or both ends of the device, or a combination wherein markers are placed both at the center and at one or both ends of the device. It would have been obvious to one skilled in the art at the time of filing to have modified the method of Chung et al. in view of Allen and further in view of Hebert et al. by including at least one marker element disposed on said anchor element (110 and 120). It would have been obvious to include at least one marker in order to determine the location of the device using imaging and to facilitate implantation of the device. Additionally, it would have been obvious to include this marker on the anchor element (110 and 120), in addition to the body portion (400) as required by claim 1, because placement of markers at both the sides of the apparatus, where the anchor element (110 and 120) is located, and in the center of the apparatus, where the body portion (400) is located would have been obvious because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. This would result in the method of Chung et al. in view of Allen and further in view of Hebert et al. wherein the apparatus further comprises at least one marker element disposed on said anchor element (110 and 120).
Regarding claim 13, the present combined citation discloses the method of claim 9. Additionally, Chung et al. discloses that this method includes “introducing the compressed device into a vessel of a target object,” (paragraph 0126), using a microcatheter (paragraph 0127). This step of introducing the device could be divided into the steps of initially placing the apparatus into the microcatheter, repositioning the apparatus a part of the way but not fully to the delivery site, then finally positioning the apparatus at the site of the vascular nerve compression, as required by claim 9. Any movement of the apparatus within the microcatheter before being finally positioned at the site of the vascular nerve compression could be interpreted as “repositioning the apparatus,” and would be done prior to withdrawing the microcatheter as the microcatheter is still being used to deliver the apparatus. Therefore, Chung et al. discloses that the method further comprises repositioning the apparatus prior to withdrawing the microcatheter.
Regarding claim 14, the present combined citation discloses the method of claim 9. Additionally, Chung et al. discloses that the nerve is a cranial nerve (paragraph 0139).
Regarding claim 15, the present combined citation discloses the method of claim 14. Additionally, Chung et al. discloses that the cranial nerve is a trigeminal nerve (paragraph 0139).
Regarding claim 16, the present combined citation discloses the method of claim 9. Additionally, Chung et al. discloses that the method further comprises changing the course of a blood vessel to a desired direction (paragraph 0077) and expanding an inner wall of the blood vessel (paragraph 0074), which would be considered mechanical restructuring as the shape of the blood vessel is mechanically changed. Additionally, Chung et al. discloses that a result of this mechanical restructuring is done to reduce compression caused by inner pulsatile pressure of an intracranial vessel on a facial nerve (paragraph 0138). As compression on the facial nerve caused by inner pulsatile compression is reduced, blood vessel pulsation on that nerve is also reduced by the apparatus. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (U.S. 2017/0165048) in view of Allen (U.S. 2004/0260384), Florescu (U.S. 10,433,847), and Hebert et al. (U.S. 9,999,413) as applied to claim 9 above, and further in view of Makower et al. (U.S. 2013/0211489).
Regarding claim 17, the present combined citation of Chung et al. in view of Allen, Florescu, and Hebert et al. disclose the method of claim 9. The present combined citation does not disclose that the method further comprises measuring a length of curvature of the blood vessel and a diameter of the blood vessel to select an apparatus having sufficient length and rigidity to change the geometry of the blood vessel. Makower et al. discloses a stent for a blood vessel analogous to that of Chung et al. Makower et al. discloses that the method of creating the stent includes the step of measuring the size and shape of the blood vessel is measured and creating a custom stent with a size and shape based on these measurements (paragraph 0139). This customization ensures that the apparatus made has an appropriate size and shape for functionality of the apparatus (paragraph 0139). It would have been obvious to one skilled in the art at the time of filing to have modified the method of Chung et al. in view of Allen, Florescu, and Hebert et al. with the teachings of Makower et al by custom designing the apparatus based off measurements of the blood vessel to ensure that the apparatus made has an appropriate size and shape for functionality of the apparatus. This would result in the apparatus of Chung et al. in view of Allen, Florescu, and Hebert et al. wherein the method further comprises measuring a length of curvature of the blood vessel and a diameter of the blood vessel, as these measurements are included in the imaging of the size and shape of the vessel, and selecting an apparatus having sufficient length and rigidity to change the geometry of the blood vessel, and length and rigidity are necessary parameters to ensure the function of the apparatus.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA M BARKAN whose telephone number is (571)270-3476.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA M BARKAN/Examiner, Art Unit 3774                                                                                                                                                                                                        
/YASHITA SHARMA/Primary Examiner, Art Unit 3774